Felton, Chief Judge.
1. “The Civil Court of Fulton County is a court of record and has jurisdiction to render summary judgments.” Cole v. Cates, 113 Ga. App. 540 (1) (149 SE2d 165).
2. The trial court did not err in granting a summary judgment in favor of the appellee in the appellant’s trover action for a “Carrier 150 B. T. U. Furnace Model #58 BV150-21” where the subject of the conditional sale contract on which the action was based was a “Chrysler Gas Furnace #4215-04.”

Judgment affirmed.


Frankum and Pannell, JJ., concur.

John M. Hames, William W. Miller, Jr., for appellant.
Swift, Currie, McGhee & Hiers, Warner S. Currie, Overton A. Currie, Robert S. Harkey, for appellee.